IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0960
                               Filed May 6, 2015


ANTHONY D. BALES and WENDY BALES,
    Plaintiffs-Appellants,

vs.

GARY L. SHEPARD and PATRICIA K. SHEPARD,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Mills County, J.C. Irvin, Judge.




      The plaintiffs appeal the district court’s dismissal of their petition to

establish a prescriptive easement. AFFIRMED.




      Matthew G. Woods of Woods & Wyatt, P.L.L.C., Glenwood, for appellants.

      Rick D. Crowl of Stuart Tinley Law Firm, L.L.P., Council Bluffs, for

appellees.



      Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                        2


VAITHESWARAN, P.J.

       We must decide whether the elements of a prescriptive easement were

satisfied.

I.     Background Facts and Proceedings

       Anthony and Wendy Bales and Gary and Patricia Shepard owned

adjacent homes in Glenwood, Iowa. A gravel path running between the homes

connected the properties to the street. The path was bisected by a strip of grass,

which the Bales believed to be the property line. Gary Shepard characterized the

path as “two separate driveways,” one on his property and one on the Baleses’

property.      Wendy Bales, in contrast, characterized the path as a shared

driveway.

       In time, the Shepards commissioned two surveys with a view to improving

their property. The surveys placed the grassy strip on the Shepards’ side of the

property line.

       The Shepards poured concrete on their portion of the gravel path. They

also built a fence four inches inside their property line, which encompassed most

of the grassy strip. The fence impeded the ability of the Baleses to park on the

gravel path.

       The Baleses filed a petition to quiet title, alleging they possessed an

easement by acquiescence. At trial, they dismissed this theory and proceeded

on a theory of an easement by prescription. Following trial, the district court

concluded the Baleses failed to satisfy the elements of a prescriptive easement.

The court also dismissed counterclaims filed by the Shepards and later denied

the Baleses’ motion to reconsider. The Baleses appealed.
                                        3


II.      Easement By Prescription

         A prescriptive easement is created “when a person uses another’s land

under a claim of right or color of title, openly, notoriously, continuously, and

hostilely for ten years or more.” Brede v. Koop, 706 N.W.2d 824, 828 (Iowa

2005).    “The facts relied upon to establish a prescriptive easement ‘must be

strictly proved. They cannot be presumed.’” Id. (quoting Simonsen v. Todd, 154

N.W.2d 730, 736 (Iowa 1967)).

         On our de novo review, we agree the Baleses failed to satisfy the

elements of a prescriptive easement. Although they used the grassy strip for

years, Wendy Bales acknowledged their usage was pursuant to “a mutual

understanding between neighbors” rather than a claim of right. At no time did the

Baleses demarcate a boundary or suggest their title extended onto or beyond the

grassy strip. They simply assumed the strip was the boundary line while at the

same time conceding the dimensions of the strip changed over time. According

to Gary Shepard, when he showed Anthony Bales one of the surveys he

commissioned, Bales “didn’t realize where [the property line] was located.”

Based on this evidence, we conclude the Baleses’ usage of any portion of the

gravel path titled in the Shepards’ name was purely permissive. See id. (noting a

claim of right must be shown by evidence independent of the use).

         Our conclusion is not altered by the fact the Baleses mowed the grassy

strip and helped pay for gravel on the path. Their maintenance activities, while

neighborly, were insufficient to put the Shepards on notice of their easement

claim.    See id. at 829 (stating Koops’s addition of gravel failed to establish

prescriptive easement).
                                        4


      Nor did these maintenance activities create a prescriptive easement under

a relaxed standard applicable “in those situations in which the party claiming the

easement has expended substantial amounts of labor or money in reliance upon

the servient owner’s consent or his oral agreement to the use.” Id. at 828 (citing

Simonsen, 154 N.W.2d at 733). Wendy Bales testified to paying for part of a

gravel load and for snow plowing, but little else. There is scant if any evidence

the Baleses “expended substantial amounts of labor or money” in reliance on

their claimed mutual understanding of a right to use the Shepards’ portion of the

gravel path.

      We affirm the district court’s dismissal of the Baleses’ petition. Costs are

taxed to the Baleses.

      AFFIRMED.